— Per Curiam:
The proceedings below were not in the course of the common law, and a writ of error, therefore, is not a proper remedy.
No appeal is given to this Court. The certiorari, however, brings up the record, and we can review it so far as to ascertain that the Court had jurisdiction, and the proceedings were regular. We think it very clear that the Act of April 13th, 1867, P. L., 78, gives the Court jurisdiction, whenever a husband shall neglect to maintain his wife or children, without reference to where the original desertion may have been. We cannot inquire into the merits upon this writ. It is a mistake to suppose that a demurrer to the evidence, in a proceeding of this character, makes it a part of the record. We see nothing on the record which raises any other question but that of jurisdiction.
The challenge to one of the associate judges was no ground for a change of venue. He was not the judge by law required to decide the case. The other two judges were entirely competent. Nor was the fact that the information was not tiled with the transcript material.
Proceedings affirmed. Writ of error quashed in January, 1882, No. 246.